DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (USPN       5,694,116), in view of Lefebvre (USPN       5,243,528).

                  Regarding claim 1 Kojima teaches, receiving, by a head unit of a vehicle, audible route information captured via a microphone coupled to the vehicle (Please note, figure 1, in correlation to column 3, lines 38-41. As indicated the judgement unit 1 is connected to a voice recognition unit 3 which recognizes a voice of the driver based on a voice signal input via a microphone 2 and delivers a signal indicative of results of the recognition to the judgement unit 1), wherein the audible route information includes at least one direction instructing a driver of the vehicle to turn the vehicle onto a named road, and wherein the audible route information is emanating from a source positioned within the vehicle (Please note, figure 1, in correlation to column 3, lines 41-45. As indicated a navigation system 5 which indicates a current traveling point of the vehicle on a map and gives information about routes, places to take a rest, etc.).
        Kojima does not expressly teach, an estimated route of the vehicle based on the audible route information; selecting, visual content to display to a user of the vehicle based on the estimated route of the vehicle and displaying, the visual content to the user. 
        Lefebvre teaches, an estimated route of the vehicle based on the audible route information; selecting, visual content to display to a user of the vehicle based on the estimated route of the vehicle and displaying, the visual content to the user. (Please note, figure 2 in correlation to column 5, lines 6-15. As indicated the display 20 includes a visual display 24, in a contrasting color, of actual vehicle travel from at least an initially calculated point 25 at which the vehicle deviated from the calculated route to the estimated current vehicle position. In FIG. 2 the estimated current vehicle position corresponds to an arrowhead 26 superimposed on and part of the actual vehicle travel display 24. The orientation of arrowhead 24 indicates current sensed vehicle travel direction).
        Kojima & Lefebvre are combinable because they are from the same field of endeavor.
        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this visual content to display to a user of the vehicle based on the estimated route of the vehicle of Lefebvre in Kojima’s invention.
        The suggestion/motivation for doing so would have been for the driver to be aware of the arrival time. 
                   Therefore, it would have been obvious to combine Lefebvre with Kojima to obtain the invention as specified in claim 1.
            Regarding claim 2 Kojima teaches, capturing, via the microphone, the audible route information from a voice of a person within the vehicle (Please note, column 2, lines 9-12. As indicated the automotive vehicle has a navigation system installed thereon, the control means causing the voice information-generating means to generate information on a route or information on a road on which the automotive vehicle is traveling or to travel, which is provided by the navigation system, for the driver as the voice information).
            Regarding claim 3 Kojima teaches, receiving audio signals from an electronic speaker of an electronic device providing audible driving directions to the driver of the vehicle (Please note, claim 13. As indicated means for generating audible messages for the driver).
            Regarding claim 4 Kojima teaches, capturing, via the microphone, the audible route information being output from an electronic speaker coupled to the vehicle (Please note, claim 17. As indicated wherein said automotive vehicle has operating equipment installed thereon, said control means controlling operation of at least one said operating equipment according to whether the driver responds to said audible messages generated by generating means).



            Regarding claim 5 Kojima teaches, capturing, via the microphone, spoken words that include a direction of travel and street information (Please note, column 2, lines 8-12. As indicated the automotive vehicle has a navigation system installed thereon, the control means causing the voice information-generating means to generate information on a route or information on a road on which the automotive vehicle is traveling or to travel, which is provided by the navigation system, for the driver as the voice information).
            Regarding claim 6 Kojima teaches, capturing, via the microphone, spoken words that include an instruction to change direction of travel of the vehicle (Please note, column 3, lines 61-63. As indicated the judgement unit 1 is also connected to a voice-synthesizing unit 7 which synthesizes a voice signal in response to instructions from the judgement unit 1, and delivers the voice signal to a loudspeaker 8 to generate a synthesized voice).
            Regarding claim 7 Kojima teaches, capturing, via a microphone within the vehicle, spoken words that include an instruction for the vehicle to leave a current roadway (Please note, column 3, lines 50-52. As indicated a navigation system 5 which indicates a current traveling point of the vehicle on a map and gives information about routes, places to take a rest, etc.).
            Regarding claim 10 Kojima teaches, determining, via a GPS unit, a current location of the vehicle and determining, by the head unit, the estimated route of the vehicle based on the current location of the vehicle and the audible route information (Please note, claim 2. As indicated wherein said automotive vehicle has a navigation system installed thereon, and said control means causing said voice information-generating means to generate information on a route or information on a road on which said automotive vehicle is traveling or to travel, which is provided by said navigation system, for said driver as said voice information).




            Regarding claim 12, similar analysis as those presented for claim 1, are applicable.
            Regarding claim 14, similar analysis as those presented for claim 5, are applicable.
            Regarding claim 15, similar analysis as those presented for claim 6, are applicable.
            Regarding claim 16, similar analysis as those presented for claim 7, are applicable.
            Regarding claim 17, similar analysis as those presented for claim 5, are applicable.
            Regarding claim 18, similar analysis as those presented for claim 6, are applicable.
            Regarding claim 19, similar analysis as those presented for claim 7, are applicable.
            Regarding claim 20, similar analysis as those presented for claim 1, are applicable.







  












Allowable Subject Matter


Claims 8-9, 11 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein receiving, by the head unit, audio data via the microphone; analyzing, by the head unit, the received audio data to identify one or more spoken words; comparing, by the head unit, the one or more identified spoken words with a plurality of known commands and in response to a match between the one or more identified spoken words and a known command, identifying, by the head unit, the audible route information as the known command.













Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, November 29, 2022